Citation Nr: 0017633	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-04 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with private hospital treatment from October 
27,1995 to November 7, 1995.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Salt Lake City, 
Utah Medical Center (MC) of the Department of Veterans 
Affairs (VA).  The case was remanded in February 1999 and has 
now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a hand 
grenade wound of the right thigh, rated 40 percent disabling; 
post-traumatic arteriovenous aneurysm of the right thigh, 
secondary to the right thigh injury, rated 30 percent 
disabling; residuals of a hand grenade wound of the left 
forearm, rated 20 percent disabling; and a noncompensable 
evaluation is assigned for multiple missile wound scars of 
the left thigh.  

2.  The veteran underwent VA hospitalization in October 1995 
for uncontrolled epistaxis and anemia.  

3.  The veteran underwent private hospitalization in October 
and November 1995 for life-threatening epistaxis, at which 
time it was noted that he had a history of atrial 
fibrillation and, until just prior to admission, was on 
Coumadin and aspirin.  

4.  VA medical services were feasibly available for treatment 
of the veteran in October and November 1995 (even assuming 
such treatment was for a service-connected disability).  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the costs of 
private hospitalization in October and November 1995 have not 
been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 1991); 38 
C.F.R. §§ 17.54, 17.120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for payment or reimbursement for 
unauthorized medical expenses incurred during private 
hospitalization in October and November 1995 is well 
grounded, meaning not inherently implausible.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
VA to assist in the development of the claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).  

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  Thus, for example, 
VA reimbursement for private medical expenses may, subject to 
other requirements, be granted if prior authorization for the 
medical treatment in question is obtained from VA.  38 C.F.R. 
§ 17.54 (1999).  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).  

In this case, the veteran does not allege and the evidence 
does not show that the treatment and services provided on the 
claimed dates involved prior VA authorization.  See 38 C.F.R. 
§ 17.54.  When the case was remanded in February 1999, this 
matter was addressed.  In an attachment to VA Form 9, it was 
indicated that a VA facility was available for treatment but 
it was indicated that treatment had been authorized.  As to 
this, no specific information was provided which indicates 
that anyone in the VA medical system gave prior approval for 
the private hospitalization.  However, upon closer scrutiny 
the Board notes that in the VA Form 9 attachment it was 
specifically stated that the veteran sought private 
hospitalization in October and November 1995 because it was 
felt that he would receive better care, inasmuch as he had 
previously been hospitalized in October 1995 at a VA facility 
for essentially the same symptoms and VA treatment had been 
unsuccessful.  Treatment at the private hospital was for two 
life-threatening aneurysms, one of which was in the service-
connected thigh wound, and the other in the nasal cavity.  In 
sum, it was felt that the veteran would receive better care 
at the private hospital.  

Also attached to the VA Form 9, was a copy of a May 1958 
notification letter to the veteran, concerning an 
administrative appeal of a denial of increased ratings for 
service-connected disabilities noting that there was a 
dissenting opinion concerning "the combination of the 
multiple shell fragment wounds, right thigh and the 
disability of your circulatory system affecting the same 
area."  

As to this, the Board notes that it was this dissenting 
opinion which led to an administrative appeal and a Board 
decision in October 1958 which granted service connection for 
post-traumatic arteriovenous aneurysm of the right thigh, 
secondary to the right thigh injury and awarded a 30 percent 
disabling rating.  However, service connection has never been 
claimed for nor granted for any other circulatory disorder.  

Thus, to the extent that it is contended that prior 
authorization was given because of either (1) failed VA 
treatment during VA hospitalization in October 1995, or (2) 
the treatment during private hospitalization in October and 
November 1995 was for service-connected disability, neither 
of these demonstrates that there was prior VA authorization 
for private treatment.  

Therefore, the matter on appeal must be determined in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  See 
38 C.F.R. § 17.120.  The Board notes that entitlement to 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA requires that all three 
elements for eligibility must be met.  

Here, it is clear treatment at a VA facility was certainly 
possible and that a conscious choice was made to seek private 
hospitalization and to continue such hospitalization.  Thus, 
even assuming, without conceding, that the private 
hospitalization in October and November 1995 was for service-
connected disability, and acknowledging that the treatment 
was for an emergent condition, treatment at a VA facility was 
feasibly available according to the August 1999 statement of 
a VA official (who also stated that pre-authorization for 
private hospitalization had not been given and that the 
selection of a private hospital was simply one of choice by 
the veteran's family).  

The weight of the evidence shows that the criteria for 
payment of unauthorized medical expenses have not been met.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment or reimbursement for 
unauthorized medical expenses resulting from private 
hospitalization in October and November 1995 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

Payment or reimbursement of medical expenses associated with 
private hospital treatment from October 27,1995 to November 
7, 1995 is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

